DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 14, 16 thru 18 and 20 have been entered into the record.  Claims 15 and 19 have been cancelled.
Response to Amendment
The amendment to Figure 1 and to the specification overcomes the drawing objections from the previous office action (2/18/2021).  The drawing objections are withdrawn.
The amendments specification overcome the specification objection from the previous office action (2/18/2021).  The specification objection is withdrawn.
The interpretation under 35 U.S.C. 112(f) has been changed based on the amendments to claims 16 and 18.  The claimed control system now recites that it comprises one or more processors.  The control system is now identified in the claims as having the structure of a processor.  35 U.S.C. 112(f) is no longer invoked for the control system.  The amended claims also recited “wireless communication device” in communication with the controller.  35 U.S.C. 112(f) was previously invoked for the “communication device” and interpreted as communication device 126 which may be a transmitter, receiver, or transceiver (see previous office action 2/18/2021).  The addition of the “wireless” identifier to the communication device changes the interpretation to communication device 126 which may be a wireless transmitter, wireless receiver, or wireless transceiver.  35 U.S.C. 112(f) remains invoked for the wireless communication 
The amendments to claims 6, 8, 10 and 12 overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/18/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a wireless communication device" in communication with the controller in claims 16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The wireless communication device is interpreted as the communication device 126 (Figures 1 and 2) which may be a wireless transmitter, wireless receiver or wireless transceiver (P[0021]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Relevant Prior Art
The examiner points to Elkins Patent Number 10,119,244 B2 identified in the most recent search of the prior art as relevant art to the applicant’s claim limitations.  Specifically, see Figure 11 steps S107 thru S112 of Elkins.  These steps are related to the applicant’s claimed identifying an imperfection, determining a second travel path, and determining a second work tool position.  Figure 11 of Elkins requires a generation of revised travel paths S107, control to follow the revised travel paths S108, detect a travel anomaly while following the revised travel paths S111, and adjust the material mover based on the detected anomaly S112.  The revised travel path leads to the detection of the anomaly.  This differs from the applicant’s claims because the applicant requires that the imperfection is first identified, then the travel path is changed to a second travel path and the work tool is changed to a second work tool position.  The imperfection is identified first, which leads to the changed travel path.  The applicant’s claims and Figure 11 of Elkins are similar, but are patentably distinct because of the claim language requires the detection of the imperfection in order to implement the path and work tool changes.  While Elkins implements revised travel paths that lead to the detection of a travel anomaly (Figure 11 step S111).
Allowable Subject Matter
Claims 1 thru 14, 16 thru 18 and 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 5/7/2021 to move the previously indicated allowable subject matter into the independent claims.  The reason for allowance over the prior art of record is also the same as the reason for indicating allowable subject matter in the previous office action (2/18/2021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662